
	
		II
		111th CONGRESS
		1st Session
		S. 1855
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on cyproconazole
		  technical.
	
	
		1.Cyproconazole
			 Technical
			(a)In
			 generalHeading 9902.12.59 of
			 the Harmonized Tariff Schedule of the United States (relating to cyproconazole
			 technical) is amended by striking the date in the effective period column and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
